Title: Thomas Jefferson to Hardin Perkins, 11 August 1815
From: Jefferson, Thomas
To: Perkins, Hardin


          S Sir  Monticello Aug. 11. 15.
          My brother lately deceased having some years ago made me the depository of his last will and testament, wherein you are named an executor, I think it a duty to put it into your hands, and now therefore inclose it to you. altho’ also named an executor, my age disables me from undertaking it, or and the pursuits of my life have not been such as to enable qualify me for any useful interference in the affairs of the estate. the will having been all written with his own hand will need no other proof: but if that could be doubted the witnesses who attested to make it more sure, can all attend when called on. Accept the assurance of my great esteem & respect.
          Th: Jefferson
        